DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 25, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The two references which did not include a copy of the reference have been listed on the Examiner’s list of references (PTO-892) and the copy has been included.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claims 28 and 35, the specification does not support the limitation that the second attachment extends along a majority of the second side edge.
Regarding claim 29 and 36, the specification does not support the limitation that at least one table of the two tabs is along a downward sloping upper edge of the second region. Fig. 10A shows an attachment along a sloping region. However, the specification states that the attachment is the first attachment.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (Patent Application Publication US 2004/0158925) in view of Diallo (FR 2967870).
Regarding claims 20 and 30, Sims discloses an infant swaddling comprising: an upper edge (50,52,54) that, when in use, an infant's head extends above the upper edge (Fig. 2A); a lower edge (40) that, when in use, an infant's feet extend above the upper edge (Fig. 2A); a first region (see below) extending laterally from a first side edge (20), the first region comprising a first attachment, wherein the first attachment comprises plural mechanisms (26a-c, 44a-b) for attaching, wherein an outward-facing surface of the first region comprises a hook fabric or a loop fabric (26a,26b,26c), wherein when first region is positioned relative to the infant, the outward-facing surface of the first region faces away from the infant (Fig. 2B); a second region (see below) extending laterally from a second side edge, the second region comprising a second attachment (33a-b,32a-c,44c-d)), wherein the second attachment comprises plural mechanisms for attaching, wherein an inner-facing surface of the second region comprises a complementary hook fabric or a complementary loop fabric (33a-b,32a-c), wherein when second region is positioned relative to the infant, the inward-facing surface of the second region faces toward the infant (Fig. 2D), wherein the complementary hook fabric or the complementary loop fabric of the second attachment is configured to be secured to the hook fabric or the loop fabric of the first 
[AltContent: arrow][AltContent: textbox (2nd region)][AltContent: arrow][AltContent: textbox (1st region)]
    PNG
    media_image1.png
    521
    583
    media_image1.png
    Greyscale
 
Sims does not disclose that the first and second attachment comprise half zippers. Sims does disclose that “the hook and loop fasteners will end at or above the baby's thigh in order to minimize the restrictions on the movement of the baby's hips and legs” (paragraph 0057) and allowing access to change the diaper (paragraph 0065).

It would have been obvious to one of ordinary skill in the art to use zippers as taught by Diallo in place of the snaps of Sims since it is a simple substitution of one known closure for another known closure. The substitution of the zipper for the snap would have yielded a predictable result of allow easy changing of the diaper of the child while minimizing the restrictions on the movement of the baby’s hips and legs.

Regarding claim 21, Sims as modified discloses the infant swaddling of Claim 20. Sims further discloses that in use, the first side edge of the first region is folded over the infant's body (Fig. 2A), then the second side edge of the second region is folded over the infant's body (Fig. 2D) before securing the complementary hook fabric or the complementary loop fabric of the second attachment to the hook fabric or the loop fabric of the first attachment.
Regarding claims 22 and 33, Sims as modified discloses the infant swaddling of Claims 20 and 30. Sims further discloses that wherein the first region and the second region comprises a resilient, moisture-wicking material (paragraph 0026).
Regarding claims 23, 24, 31 and 32, Sims discloses the infant swaddling of claims 20 and 30. Sims further discloses the use of moisture wicking material (paragraph 0051).  Sims does not disclose a blend of polyester and spandex. It would have been obvious to one of ordinary skill in the art to use a blend of polyester and spandex as the material for the blanket since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. MPEP 2144.07.


Regarding claim 26, Sims as modified discloses the infant swaddling of Claim 20. Sims further discloses that the complementary hook fabric or the complementary loop fabric (32a-b, 32a-c) of the second attachment comprises a two tabs of fabric (Fig. 1A).
Regarding claim 27, Sims as modified discloses the infant swaddling of Claim 26. Sims further discloses that at least one tab of the two tabs is along the second side edge of the second region (Fig. 1A).
Regarding claims 28 and 35, Sims as modified discloses the infant swaddling of Claims 26 and 30. Sims discloses that the second attachment extends along a majority of the second side edge in the same manner as the current application.
Regarding claims 29 and 36, Sims as modified discloses the infant swaddling of Claims 26 and 30. Sims further discloses that at least one tab (32a) of the two tabs is along a downward sloping upper edge of the second region.
Regarding claim 34, Sims as modified discloses the infant swaddling of Claim 30. Sims further discloses that the second attachment (32a-c) extends along the second side edge Fig. 1A).
Regarding claim 38, Sims as modified discloses the infant swaddling of Claim 30. Sims does not specify which of the first and second attachments are hooks and which are loops. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the first attachment be loops and the second attachment be hooks as it is merely a design choice of where to place the hook portion and where to place the loop portion.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘579 patent.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,580. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘580 patent.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,188,150. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant .
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,188,151. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application does not require a loop as a closure. However, the instant claims are encompassed by the claims of the ‘151 patent.
Claim 20-39 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/021,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have a zipper as part of the first and second attachments while the ‘381 claims have a closure. One of ordinary skill in the art would understand that zippers are known closures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petrucelli, Waters, Glazer, Daugherty and Taylor disclose swaddling blankets or sleep sacks for babies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L Engle/Reexamination Specialist, 
Art Unit 3993                                                                                                                                                                                                        



Conferees:  /CSW/ /E.D.L/                                           SPRS, Art Unit 3993